Petition for writ of certiorari to the United States Court of Appeals for the District of Columbia Circuit granted. Counsel are invited to discuss, among other things, the power of the District Court to dismiss, and the propriety of its dismissal of, petitioner’s complaint, under Rule 37 (b)(2) of F. R. C. P., for failure to obey its order, for production of documents, issued under Rule 34 of F. R. C. P., in the absence of evidence and of finding that petitioner “refuses to obey” such order. Mr. Justice Clark took no part in the consideration or decision of this application.